PLATT, District Judge.
The merchandise in this case consists of small metal articles designed for making cloth-covered buttons, such as are used on cutaway or frock coats. Two of the.pieces, one fitting into the other, after having been covered with cloth, will make one button. They are parts of buttons. The collector assessed them for duty under Act July 24, 1897, c. 11, § 1, Schedule N, par. 414, 30 Stat. 190 [U. S. Comp. St 1901, p. 1674] at three-fourths of one cent per, line per gross, under that portion of the paragraph which refers to “buttons of horn, vegetable, ivory, glass or metal,” and added-15 per cent, ad valorem under the language immediately following, “and in addition thereto on all the foregoing articles in this paragraph, 15 per cent, ad valorem.” The importer invokes the 15 per cent, ad valorem provision, deeming the words “in addition thereto” immaterial, because parts of buttons have had no definite rate attached to them theretofore but have been mentioned; or the 50 per cent, ad valorem provision at the very end, on “buttons not specially provided for,” or paragraph 193, Schedule C, 30 Stat. 167 [U. S. Comp. St. 1901, p. 1645], which provides for manufactures of metal at 45 per cent. The Board of General Appraisers affirmed the collector’s action.
If the merchandise should be assessed under paragraph 414, the collector found the only place where it can properly go. The answers to the importers’ contentions in that regard are so plain that it would be wasteful to spend time in discussing them. It must stay where it is or • go to paragraph 193,
I have given paragraph 414 unusual attention and am persuaded that if Congress intended in framing it to avoid the construction put upon the button paragraph in the act of 1890, by the Blumenthal decision (C. C.) 51 Fed. 76, it has fallen far short of carrying out that intention. It would be judicial legislation of a flagrant character to sustain the collector and the Board in this case. The merchandise should be assessed under paragraph 193; and when that has been done the importer still pays pretty fair toll to the government for the privilege of bringing in these little pieces of metal.
Decision of Board of General Appraisers reversed.